DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 12/17/21.  Claims 1, 5-8, and 10 were amended; claims 14-15 were cancelled.  Claims 1-13 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/21 has been entered. 

Drawings
The drawings were received on 12/17/21.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see page 12 of Remarks, filed 12/17/21, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection to claim 8 has been withdrawn. 
Applicant’s arguments, see pages 12-13 of Remarks, filed 12/17/21, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation under 35 U.S.C. 112(f) has been withdrawn. 
Applicant’s arguments, see pages 13-14 of Remarks, filed 12/17/21, with respect to the rejections of claims 1-13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1-13 under 35 U.S.C. 112(b) have been withdrawn. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9,
	Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the apparatus defined by independent claim 1.  The closest prior art references teach the following:
US Pat. 8,444,399 to West et al. (hereafter “West”) discloses a fluid feed and discharge apparatus (abstract, regarding a pump system) for feeding a process fluid to and from a high pressure reactor (31) configured to perform a relatively high pressure process (col. 3, lines 41-43, regarding a fluid is required to be pumped at high pressure and high flow rate through a process from one point to another) including a reactor in-feed (high pressure delivery line 37).  However, West fails to disclose a reactor out-feed by means of which, respectively, unprocessed process fluid is fed into and processed 
US Pat. 7,562,663 to Muraoka et al. (hereafter “Muraoka”) discloses a fluid feed and discharge apparatus (high pressure pump 45) for feeding a process fluid to and from a high pressure reactor (1) configured to perform a relatively high pressure process (col. 2, lines 20-23, regarding allowing a process fluid comprising a high-pressure fluid or a mixture of the high-pressure fluid and a chemical agent to contact the surface of the process subject) including a reactor in-feed (high-pressure pipe 41).  However, Muraoka fails to disclose a reactor out-feed by means of which, respectively, unprocessed process fluid is fed into and processed process fluid is fed from the reactor, in the specifically configured apparatus defined by claim 1.
US Pat. 7,335,296 to Arai et al. (hereafter “Arai”) discloses a fluid feed and discharge apparatus (high-pressure device 3) for feeding a process fluid to and from a high pressure reactor (1) configured to perform a relatively high pressure process (col. 3, lines 49-52, regarding a plurality of high-pressure devices that can continuously and steadily feed the high-pressure fluid into the process container).  However, Arai fails to disclose including a reactor in-feed and a reactor out-feed by means of which, respectively, unprocessed process fluid is fed into and processed process fluid is fed from the reactor, in the specifically configured apparatus defined by claim 1.
US Pat. 3,516,761 to Scroggins (hereafter “Scroggins”) discloses a fluid feed and discharge apparatus for feeding a process fluid to a load, the apparatus comprising: first and second fluid feed pumps (cylinders 10, 40 comprising pistons 11, 41, respectively) for feeding process fluid to a load (via 76) [Fig. 1; col. 2, lines 6-21]; and a 
US Pub. 2013/0104631 to Tokuo et al. (hereafter “Tokuo”) discloses a fluid feed and discharge apparatus (1) for feeding a process fluid to a high pressure reactor (54) configured to perform a relatively high pressure process, the apparatus comprising: first and second fluid feed pumps (101, 102) arranged in series, wherein the first fluid feed pump (101) draws a process fluid from a container (51) and discharges it to the second fluid feed pump (102), and the second fluid feed pump then discharges said process fluid to the reactor (54) [see Fig. 1; ¶0046].  However, Tokuo fails to disclose including a reactor in-feed and a reactor out-feed by means of which, respectively, unprocessed process fluid is fed into and processed process fluid is fed from a high pressure reactor, in the specifically configured apparatus defined by claim 1.
No available prior art was able to remedy the deficiencies of West, Muraoka, Arai, Scroggins, or Tokuo to arrive at the invention defined by independent claim 1, wherein the claimed apparatus comprises a fluid feed pump for feeding unprocessed process fluid into the high pressure reactor; a fluid discharge pump for discharging the processed process fluid fed from the high pressure reactor; a fluid pressure buffer 
Regarding claims 10-13,
Upon a comprehensive updated search, no available prior art is able to teach or fairly suggest, singly or in combination, all features of the method defined by independent claim 10.  The closest prior art references teach the following:
US Pat. 8,444,399 to West et al. (hereafter “West”) discloses a method of feeding and discharging a process fluid to and from a relatively high pressure process 
US Pat. 7,562,663 to Muraoka et al. (hereafter “Muraoka”) discloses a method of feeding and discharging a process fluid to and from a relatively high pressure process performed in a high pressure reactor (col. 2, lines 20-23, regarding allowing a process fluid comprising a high-pressure fluid or a mixture of the high-pressure fluid and a chemical agent to contact the surface of the process subject) that includes a reactor in-feed (high-pressure pipe 41).  However, Muraoka fails to disclose a reactor out-feed by means of which, respectively, unprocessed process fluid is fed into and processed process fluid is fed from the reactor, as specifically defined by the method of claim 10.
US Pat. 7,335,296 to Arai et al. (hereafter “Arai”) discloses a method of feeding and discharging a process fluid to and from a relatively high pressure process performed in a high pressure reactor (col. 3, lines 49-52, regarding a plurality of high-pressure devices that can continuously and steadily feed the high-pressure fluid into the process container).  However, Arai fails to disclose where the method includes a reactor in-feed and a reactor out-feed by means of which, respectively, unprocessed process fluid is fed into and processed process fluid is fed from the reactor, as specifically defined by the method of claim 10. 
US Pat. 3,516,761 to Scroggins (hereafter “Scroggins”) discloses a fluid feed and discharge apparatus for feeding a process fluid to a load, the apparatus comprising: first and second fluid feed pumps (cylinders 10, 40 comprising pistons 11, 41, respectively) for feeding process fluid to a load (via 76) [Fig. 1; col. 2, lines 6-21]; and a fluid pressure buffer system comprising a buffer fluid pump (80) and a fluid feed circuit that comprises buffer fluid lines (34, 64) that fluidly connect the buffer fluid pump with the first and second fluid feed pumps, the buffer fluid lines extending between the buffer fluid pump and the first and second fluid feed pumps, respectively [Fig. 3-4; col. 3, line 47 – col. 4, line 25].  However, Scroggins fails to disclose including a reactor in-feed and a reactor out-feed by means of which, respectively, unprocessed process fluid is fed into and processed process fluid is fed from a high pressure reactor, as specifically defined by the method of claim 10.
US Pub. 2013/0104631 to Tokuo et al. (hereafter “Tokuo”) discloses a fluid feed and discharge apparatus (1) for feeding a process fluid to a high pressure reactor (54) configured to perform a relatively high pressure process, the apparatus comprising: first and second fluid feed pumps (101, 102) arranged in series, wherein the first fluid feed pump (101) draws a process fluid from a container (51) and discharges it to the second fluid feed pump (102), and the second fluid feed pump then discharges said process fluid to the reactor (54) [see Fig. 1; ¶0046].  However, Tokuo fails to disclose including a reactor in-feed and a reactor out-feed by means of which, respectively, unprocessed process fluid is fed into and processed process fluid is fed from a high pressure reactor, as specifically defined by the method of claim 10.

See the attached ‘Notice of References Cited’ for an additional list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pub. 2007/0177998 to Kato
US Pat. 7,850,431 to Gonnella et al.
US Pub. 2014/0161627 to Sivaramarkrishnan et al.
US Pub. 2015/0092167 to Terashita et al.
US Pub. 2014/0374356 to Went et al.
US Pub. 2014/0318224 to Onoda et al.
US Pub. 2014/0127037 to Uchida et al.
US Pub. 2013/0142672 to Blackson
US Pub. 2012/0308409 to Levine
US Pub. 2012/0301328 to Adler et al.
US Pub. 2012/0241469 to Takeishi
US Pub. 2012/0045348 to Garry
US Pub. 2012/0018010 to Gaumnitz et al.
US Pub. 2010/0040483 to Berger et al.
US Pub. 2008/0011781 to Yajima 
US Pub. 2007/0104586 to Cedrone et al.
US Pub. 2006/0272495 to Ohashi
US Pat. 8,292,598 to Laverdiere et al.
US Pat. 6,113,368 to Hofmann
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711